    Case: 1:18-cv-01831 Document #: 27 Filed: 11/13/18 Page 1 of 9 PageID #:134



                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

CHRISTOPHER W. FAIRCLOTH,                        )
                                                 )
       Plaintiff,                                )
                                                 )
       v.                                        )      18 C 1831
                                                 )
MCDONALD’S CORPORATION &                         )
MCDONALD’S USA LLC,                              )      Judge John Z. Lee
                                                 )
       Defendants.                               )


                     MEMORANDUM OPINION AND ORDER

       Plaintiff Christopher Faircloth has filed this suit against McDonald’s

Corporation and McDonald’s USA LLC (collectively, “McDonald’s”), alleging

violations of Title III of the Americans with Disabilities Act (“ADA”), 42 U.S.C.

§§ 12181 et seq.    McDonald’s moves to dismiss Plaintiff’s complaint for lack of

standing pursuant to Federal Rule of Civil Procedure (“Rule”) 12(b)(1) and for failure

to state a claim pursuant to Rule 12(b)(6). For the reasons stated herein, McDonald’s’

motion to dismiss for lack of standing [14] is granted.

                                Factual Background1

       Faircloth, purporting to bring this action on behalf of a nationwide class of

McDonald’s consumers, alleges that McDonald’s fails to offer equal access to visually-




1      The following facts are taken from Faircloth’s complaint. See Tamayo v. Blagojevich,
526 F.3d 1074, 1081 (7th Cir. 2008) (stating that, at the motion-to-dismiss stage, the court
“accept[s] as true all well-pleaded facts alleged”).
    Case: 1:18-cv-01831 Document #: 27 Filed: 11/13/18 Page 2 of 9 PageID #:135



impaired customers during its “late-night” hours. Compl. ¶¶ 1–2, ECF No. 1. During

those hours, “patrons are not allowed to physically enter McDonald’s restaurants;

and McDonald’s only offers its products and services via ‘drive-thru’ windows

attached to its restaurants.      The drive-thru is the exclusive means by which a

customer can purchase McDonald’s products” late at night.             Id. ¶¶ 2, 26, 32.

McDonald’s does not, however, allow pedestrians to walk up to its drive-thru

windows, and in any event, it is not safe to do so. Id. ¶¶ 3, 33–36. Accordingly,

Faircloth alleges, because “the blind are unable to drive at night,” they are “totally

precluded from accessing Defendants’ products during late night hours.” Id. ¶¶ 3, 37.

Faircloth   contends   that    McDonald’s       could   make   “a   variety   of   modest

accommodations” to allow “blind people to access . . . McDonald’s late-night

restaurant services.” Id. ¶ 39.

      Faircloth is visually-impaired and suffers from a condition known as

“nystagmus,” which renders him “unable to operate a motor vehicle during nighttime

hours.” Id. ¶ 9. He contends that he “has visited” a McDonald’s located at 1700

Trawick Road in Raleigh, North Carolina (“the Raleigh McDonald’s”) “multiple times”

and that he “periodically desires to obtain food from McDonald’s restaurants during

the late evening hours.” Id. ¶¶ 40–43. In particular, he “wanted to obtain food” from

the Raleigh McDonald’s in “late 2017.” Id. ¶ 41. He is familiar, however, with

McDonald’s’ “late-night policy” that prohibits pedestrian access, and thus he

“sometimes avoids going to McDonald’s during its late-night hours.” Id. ¶¶ 44–45.

Still, Faircloth “reasonably expects to visit [the Raleigh McDonald’s] again in the



                                            2
    Case: 1:18-cv-01831 Document #: 27 Filed: 11/13/18 Page 3 of 9 PageID #:136



future.” Id. ¶ 43. Faircloth does not allege that he has ever attempted to access

McDonald’s during the late-night hours and been turned away.

                                   Legal Standard

       Under Rule 12(b)(1), a defendant may move to dismiss claims over which the

federal court lacks subject-matter jurisdiction, including claims for which the parties

lack standing. See Apex Digital, Inc. v. Sears, Roebuck & Co., 572 F.3d 440, 443 (7th

Cir. 2009); Perry v. Vill. of Arlington Heights, 186 F.3d 826, 829 (7th Cir. 1999). In

ruling on a Rule 12(b)(1) motion, the Court must accept as true all well-pleaded facts

and may look beyond the jurisdictional allegations to evidence submitted on the issue

of subject-matter jurisdiction. St. John’s United Church of Christ v. City of Chi., 502

F.3d 616, 625 (7th Cir. 2007). The Court must also draw all reasonable inferences in

the plaintiff's favor. Id.

       Article III standing requires the plaintiff to show a “personal injury fairly

traceable to the defendant’s allegedly unlawful conduct and likely to be redressed by

the requested relief.” Campbell-Ewald Co. v. Gomez, 136 S. Ct. 663, 678 (2016)

(quoting Allen v. Wright, 468 U.S. 737, 751 (1984)). Article III “injury-in-fact” is a

concrete and particularized, actual or imminent invasion of a legally protected

interest. Lujan v. Defs. of Wildlife, 504 U.S. 555, 560 (1992). To establish an “injury-

in-fact” for purposes of Title III of the ADA, which authorizes only prospective

injunctive relief, a plaintiff must allege that a “real and immediate” threat of future

violations exists. Scherr v. Marriott Int’l, Inc., 703 F.3d 1069, 1074–75 (7th Cir. 2013).

To meet this standard, a litigant must “allege past injury under the ADA; show that



                                            3
    Case: 1:18-cv-01831 Document #: 27 Filed: 11/13/18 Page 4 of 9 PageID #:137



it is reasonable to infer from [his] complaint that this discriminatory treatment will

continue; and show that it is also reasonable to infer, based on the past frequency of

[his] visits and the proximity of the public accommodation to [his] home, that [he]

intends to return to the public accommodation in the future.” Id. at 1074 (internal

quotation marks and citation omitted); see also Cohan v. Bensenville Hosp. Inc., No.

15 CV 00214, 2016 WL 2733281, at *2 (N.D. Ill. May 11, 2016). “[I]f the [litigant does]

not have standing, the Court is without authority to consider the merits of the action.”

Swan v. Bd. of Educ. of City of Chi., 956 F. Supp. 2d 913, 918 (N.D. Ill. 2013) (citing

Warth v. Seldin, 422 U.S. 490, 498 (1975); Bender v. Williamsport Area Sch. Dist.,

475 U.S. 534, 541 (1986)).

                                       Analysis

      “Title III of the ADA prohibits discrimination on the basis of disability in places

of public accommodation.”     Scherr, 703 F.3d at 1076.       McDonald’s argues that

Faircloth has not suffered an injury-in-fact because he has not actually experienced

discrimination at a McDonald’s restaurant and does not allege a plausible likelihood

of future discrimination. Defs.’ Mem. Supp. Mot. Dismiss (“Defs.’ Mem. Supp.”) at 2,

ECF No. 15.

      First, McDonald’s argues that Faircloth cannot establish standing because he

does not allege that he “actually went to the restaurant and attempted to obtain

service in the drive-thru on the occasion alleged or on any other occasion.” Id. at 4.

The Court agrees. In general, a plaintiff must allege “past injury” and an intent to

return to the place of public accommodation to show injury-in-fact for purposes of



                                           4
    Case: 1:18-cv-01831 Document #: 27 Filed: 11/13/18 Page 5 of 9 PageID #:138



Title III. See Scherr, 703 F.3d at 1074. Faircloth alleges only that he “periodically

desires to obtain food” from McDonald’s during times when the interior of the

restaurant is closed, and that he “sometimes avoids going to McDonald’s” during

those times. Compl. ¶¶ 40, 45. This is not enough to establish a past injury for

purposes of standing under Title III. See Scherr, 703 F.3d at 1074.

      Faircloth argues that McDonald’s’ understanding of his injury is too narrow—

his suit is not about attempting to obtain service through the drive-thru, he says, but

about “accessing McDonald’s food in any way whatsoever.” Pl.’s Resp. at 5, ECF No.

19 (emphasis in original). But this argument is unavailing, because Faircloth does

not allege that he has attempted to access McDonald’s during late-night hours

through any means, drive-thru or otherwise. See Defs.’ Reply at 1, ECF No. 20. Still,

Faircloth argues that this is irrelevant because he should not “be required to

undertake the dangerous assignment of trying to obtain food, on foot, in the drive-

thru lane to state a claim under the ADA.” Pl.’s Resp. at 5.

      To the extent Faircloth is attempting to argue that he should not have to

undertake a gesture he knows to be futile (namely, attempting to enter a restaurant

on foot when he knows restaurant policy does not allow this), there is some support

for his argument. See Steger v. Franco, Inc., 228 F.3d 889, 892 (8th Cir. 2000)

(“[P]laintiffs need not engage in the ‘futile gesture’ of visiting a building containing

known barriers that the owner has no intention of remedying[.]”); Access 4 All, Inc. v.

Chicago Grande, Inc., No. 06 C 5250, 2007 WL 1438167, at *6 (N.D. Ill. May 10, 2007)

(“[T]he ‘futility’ doctrine under the ADA potentially permits a disabled plaintiff to sue



                                           5
    Case: 1:18-cv-01831 Document #: 27 Filed: 11/13/18 Page 6 of 9 PageID #:139



where he . . . actually would use or return to an inaccessible facility if alleged barriers

were removed[.]”); see also Scherr, 703 F.3d at 1075 (citing Steger, 228 F.3d at 892).

      But in cases where the plaintiff has not suffered a past injury, the strength of

his claim for a possible future injury is all the more important. See Steger, 228 F.3d

at 892–93. Courts have identified four factors relevant to this inquiry: (1) the “history

of plaintiff’s patronage of a particular location”; (2) the “proximity of the place in

question to the plaintiff’s residence or location of frequent travel”; (3) the

“definiteness of the plaintiff’s plans to return”; and (4) “the plaintiff’s frequency of

travel near the defendant establishment.” Access for All, No. 06 C 5250, 2007 WL

1438167, at *6; see also Molski v. Mandarin Touch Rest., 385 F. Supp. 2d 1042, 1045

(N.D. Cal. 2005). McDonald’s argues that Faircloth’s allegations of his intent to visit

the Raleigh McDonald’s during late-night hours are too general to support his

standing to sue. Defs.’ Mem. Supp. at 6.

      Concerning his history of McDonald’s patronage, Faircloth alleges that he has

visited the Raleigh McDonald’s “multiple times” and that he “sometimes avoids”

visiting during the late-night hours due to the late-night policy. Compl. ¶¶ 43, 45.

He does not specify how many times he has visited the Raleigh McDonald’s during

the day, or how many times he has been dissuaded from visiting late at night.

Similarly, although he alleges that he lives a “short distance” from the Raleigh

McDonald’s, he does not specify if he lives within a plausible late-night walking




                                            6
    Case: 1:18-cv-01831 Document #: 27 Filed: 11/13/18 Page 7 of 9 PageID #:140



distance.2 Id. ¶ 41. And, most relevant, Faircloth alleges only that he “reasonably

expects to visit” the Raleigh McDonald’s again—not that he intends specifically to

visit on foot during the late-night hours. Id. ¶ 44. The Court may infer from the fact

that Faircloth “sometimes avoids” visiting during late-night hours that he will

similarly avoid doing so again in the future. But this “some day intent” is not enough

to establish standing. See Steger, 228 F.3d at 893; see also Norkunas v. Park Rd.

Shopping Ctr., Inc., 777 F. Supp. 2d 998, 1002 (W.D.N.C. 2011) (explaining that a

“non-speculative intent to return” is required).

       Faircloth attempts to distinguish Steger, in which the court found the plaintiffs

to lack standing, arguing that the plaintiffs in that case were differently situated

because they had “literally never encountered” the building alleged to be ADA-

noncompliant and alleged no specific intent to visit the building in the future.3 Pl.’s

Resp. at 4–5. But Faircloth is more similar to the Steger plaintiffs than he admits.

See Defs.’ Reply at 3. The fact that Faircloth has visited the Raleigh McDonald’s




2       McDonald’s has presented evidence purporting to prove that Faircloth lives 7.2 miles
from the Raleigh McDonald’s, which it characterizes as an implausible walking distance and
inaccessible to any local public transit services. Defs.’ Mem. Supp. at 5. Although the Court
has discretion to consider this evidence, see St. John's United Church of Christ, 502 F.3d at
625, it is unnecessary to resolve the Defendants’ motion to dismiss.

3       Faircloth also argues that his allegations are similar to those in Scherr, in which the
Seventh Circuit concluded that the plaintiff had established standing because “she would use
the [hotel] but for the alleged continuing ADA violations there.” See 703 F.3d at 1074; Pl.’s
Resp. at 4. But not only were the allegations of intent to return more specific, see id. (noting
the plaintiff’s frequent travel to visit relatives in the location of the hotel and affirmative
desire to stay at the hotel for an upcoming wedding), but Faircloth also omits that the plaintiff
had actually visited and been physically injured at the defendant hotel, which added to the
non-speculative nature of her claim, see id. at 1072.


                                               7
    Case: 1:18-cv-01831 Document #: 27 Filed: 11/13/18 Page 8 of 9 PageID #:141



during times when there are no barriers to his entry is irrelevant to his ADA claim;

rather, just like the Steger plaintiffs, his complaint contains no allegations that he

ever encountered the building when it actually imposed barriers to entry. See Steger,

228 F.3d at 893; see also Hummel v. St. Joseph Cty. Bd. of Comm’rs, 817 F.3d 1010,

1018–19 (7th Cir. 2016) (concluding that plaintiffs lacked standing when they had

not personally encountered barriers at a public building and did not establish

concrete plans to visit the building when the barriers were likely to be present);

Novak v. Litchfield Cavo, LLP, No. 14-cv-3649, 2014 WL 7330925, at *4 (N.D. Ill. Dec.

22, 2014) (concluding that the plaintiff lacked standing because he had experienced

ADA violations caused by the defendant on only one occasion out of multiple visits to

the building and offered only an intent to return “some day”).

      With no allegations of past injury or sufficiently specific allegations of future

injury, Faircloth lacks standing to sue for violations of the ADA at the Raleigh

McDonald’s.    See Scherr, 703 F.3d at 1075.       His purported status as a class

representative does not change this result, as he must have personal standing to sue

before he can seek relief on behalf of a class. Warth, 422 U.S. at 502. Furthermore,

because the Court lacks jurisdiction to hear Faircloth’s claims, it does not address

McDonald’s’ alternate motion to dismiss for failure to state a claim under Rule

12(b)(6). See Swan, 956 F. Supp. 2d at 918.

                                    Conclusion

      For the reasons stated herein, McDonald’s’ motion to dismiss Faircloth’s

complaint for lack of standing is granted [14]. Faircloth’s requests for prospective



                                          8
    Case: 1:18-cv-01831 Document #: 27 Filed: 11/13/18 Page 9 of 9 PageID #:142



injunctive and declaratory relief are hereby stricken and his complaint [1] is

dismissed without prejudice. To the extent that Plaintiff believes he can amend his

complaint in a manner consistent with this opinion, he is granted leave to do so within

twenty-one days. If no amended complaint is filed, the case will be terminated as of

that date.



IT IS SO ORDERED.                       ENTERED 11/13/18



                                        __________________________________
                                        John Z. Lee
                                        United States District Judge




                                          9
